RESOLUCIÓN
En virtud de esta resolución se reactiva el Comité Ase-sor Permanente de Reglas de Procedimiento Civil, adscrito al Secretariado de la Conferencia Judicial, con la enco-mienda de evaluar las Reglas de Procedimiento Civil a la luz de la Ley de la Judicatura de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24 et seq.), según enmendada. Los trabajos del Comité deberán enmarcarse en el desarrollo de un proyecto moderno de Reglas de Procedimiento Civil que esté dirigido principal-mente a agilizar los procedimientos judiciales.
El Comité estará facultado para crear subcomités de trabajo compuestos de expertos en la materia, quienes le asistirán en la tarea de completar un proyecto de reglas en el término de nueve meses.
El Tribunal agradece la labor realizada por los anterio-res miembros del Comité Asesor Permanente, quienes cumplieron su encomienda de entregar un Proyecto de Re-glas de Procedimiento Civil, conforme le fuera solicitado mediante Resolución de 16 de junio de 1995. Se designan como nuevos miembros de este Comité a las personas si-guientes:
Ledo. José Andréu García, presidente
Leda. Lady Alfonso de Cumpiano
Ledo. Francisco G. Bruno Rovira
Leda. Waleska Delgado Marrero
*537Hon. Héctor Conty Pérez
Ledo. José A. Cuevas Segarra
Ledo. Rafael Hernández Colón
Ledo. Luis Maldonado Guzmán
Ledo. José E. Otero Matos
Ledo. Jorge Pérez Díaz
Ledo. Harold Vicente González
Leda. Sylvia Vilanova
Leda. Celina Romany
Ledo. Manuel Martínez Umpierre

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo